DISMISS; and Opinion Filed December 20, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00938-CV

                          JAZLINE HUNT-EDWARDS, Appellant
                                        V.
                             MICHAEL WATKINS, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-03636-E

                            MEMORANDUM OPINION
                        Before Justices Francis, Lang-Miers, and Lewis
                                Opinion by Justice Lang-Miers
       The filing fee in this case is past due. By postcard dated July 10, 2013, we notified

appellant the $175 filing fee was due. We directed appellant to remit the filing fee within ten

days and expressly cautioned appellant that failure to do so would result in dismissal of the

appeal without further notice. Also by postcard dated July 10, 2013, we notified appellant that

the docketing statement had not been filed in this case. We directed appellant to file the

docketing statement within ten days. We cautioned appellant that failure to do so might result in

dismissal of her appeal. To date, appellant has not paid the filing fee, filed the docketing

statement, or otherwise communicated with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b)(c).




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE


130938F.P05




                                             –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

JAZLINE HUNT-EDWARDS, Appellant                     On Appeal from the County Court at Law
                                                    No. 5, Dallas County, Texas
No. 05-13-00938-CV        V.                        Trial Court Cause No. CC-13-03636-E.
                                                    Opinion delivered by Justice Lang-Miers.
MICHAEL WATKINS, Appellee                           Justices Francis and Lewis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee MICHAEL WATKINS recover his costs of this appeal
from appellant JAZLINE HUNT-EDWARDS.


Judgment entered this 20th day of December, 2013.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE




                                            –3–